Name: 76/544/EEC: Commission Decision of 31 May 1976 recognizing the scientific character of an apparatus known as 'AMPEX Recording Apparatus PR 2 200'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-06-22

 Important legal notice|31976D054476/544/EEC: Commission Decision of 31 May 1976 recognizing the scientific character of an apparatus known as 'AMPEX Recording Apparatus PR 2 200' Official Journal L 160 , 22/06/1976 P. 0009 - 0009 Greek special edition: Chapter 02 Volume 2 P. 0148 Commission Decisionof 31 May 1976recognizing the scientific character of an apparatus known as "AMPEX Recording Apparatus PR 2 200"(76/544/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1],Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [2], and in particular Article 5 thereof,Whereas, by letter dated 19 January 1976, the Belgian Government requested the Commission to determine whether or not the apparatus known as "AMPEX Recording Apparatus PR 2 200" should be considered to be a scientific apparatus;Whereas, in accordance with Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 5 May 1976 within the Committee on Duty-Free Arrangements to examine this particular case;Whereas this examination shows that the apparatus concerned possesses special characteristics compared with recording apparatus normally used for commercial purposes, which enable it to produce an especially rapid storage and read-out of the geophysical data emitted by instruments on board stratospheric balloons; whereas these characteristics provide material specifically adapted to scientific research for geophysical purposes; Whereas it therefore possesses the character of a scientific apparatus,HAS ADOPTED THIS DECISION:Article 1The undermentioned apparatus is hereby considered to be a scientific apparatus: "AMPEX Recording Apparatus PR 2 200".Article 2This Decision is addressed to the Member States.Done at Brussels, 31 May 1976.For the CommissionFinn GundelachMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 316, 6. 12. 1975, p. 17.--------------------------------------------------